DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	According to paper filed January 12th 2022, claims 1-20 are pending for examination with a February 19th 2019 priority date under 35 USC §119 (a)-(d) or (f).
	By way of present Amendment, claims 1 and 11 amended. Claims 2, 12, and 15-20 are previously canceled. No claim is added.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
6.	Claims 1, 3, 5-7, 10-11, and 13 are rejected under 35 U.S.C. §103 as being unpatentable over Ferren et al. (US 2013/0346144), hereinafter Ferren, in view of Poulos et al. (US 2015/0331240), hereinafter Poulos, and further in view of Brown et al. (US 2018/0091728), hereinafter Brown.
Claim 1
“displaying, on a display of the electronic device, a first content from among a plurality of contents within a user interface; identifying a user input performed within the user interface” Poulos [0118] discloses “viewing content from a first web-based resource” and Poulos [0122] discloses “cancelling an automatic scroll and starting a slower or faster scroll can act as input to determine an automatic scrolling rate for the user”;

“in response to the user input being identified, displaying, within the user interface on the display of the electronic device, a second content distinct from the first content displayed, identifying, by a processor, information related to the first content and the second content by at least one of:” Poulos [0072] discloses “[d]isplay region 552 includes a first region 541 corresponding to a first portion 535 of the content from web-based resource 508, a second region 542 corresponding to a second portion 537 of the content from the web-based resource” and Poulos [0128] discloses “[t]he second region may be placed adjacent to the first region as shown in FIG. 11 to facilitate scrolling of the content in the second region”;

“extracting a relationship between a word included in the first content and a word included in the second content when the first content and the second content are part of a dialogue” Ferren [0044] discloses “a captioning stream, for example, are words. The words usually reflect the spoken dialog in the audio stream, and may also provide indications as to what non-verbal audible events are taking place, … Data extractor 320 may perform information retrieval or text mining on the parsed text to identify statistically ‘important’ words or phrases”;

“extracting a relationship between an object included in the first content and an object included in the second content when the first content and the second content are images” Ferren [0049] discloses “data extractor 320 may receive components of a video stream from media content analyzer. Components of a video stream may include, for example, recognized text, a logo, a face, a background object, a foreground object… data extractor 320 may extract content relevant data”;

“parsing a meaning based on the first content and the second content” Ferren [0044] discloses “a captioning stream, for example, are words. The words usually reflect the spoken dialog in the audio stream, and may also provide indications as to what non-verbal audible events are taking place, … Data extractor 320 may perform information retrieval or text mining on the parsed text to identify statistically ‘important’ words or phrases”;

“in response to the information being identified, displaying, on the display of the electronic device, the identified information as a visual object overlapping at least a portion of the user interface in an area of the display which the user interface is displayed, while the user interface is displayed on the display” Brown [0470] discloses “at least one video clip and at least one still image that are extracted from a portion of the stored image data” and Brown Figure 9E depicts time line view user interface 935 and Brown [0515] discloses “the first image-adjustment object and the second image-adjustment object correspond to two non-overlapping segments or subsequences of the sequence of media content”,

“wherein the identified information includes at least one of summary information of the first content and the second content or keyword information of the first content and the second content” Ferren [0046] discloses “[t]he important words may be considered to be context relevant data in the form of keywords”.
Ferren, Poulos, and Brown disclose analogous art. However, Ferren does not spell out the “first content from among a plurality of contents” and “a visual overlapping object” as recited above. It is disclosed in Poulos and Brown respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Poulos and Brown into Ferren to enhance its providing relevant information functions.

Claim 3
“wherein displaying the visual object corresponding to the identified information within the user interface comprises displaying the visual object corresponding to the identified information by overlapping with the user interface for displaying the second content” Poulos [0127] discloses “the HMD may generate a set of one or more images corresponding with a portion of the content from the web-based resource. The first set of images can be displayed using the see-through display…. The content may be displayed such that an end user of the see-through display views a portion of the content being read within a first section of the see-through display”.

Claim 5
“maintaining the display of the visual object; and displaying a third content in response to a second user input being identified” Poulos [0072] discloses “the third region may include content from a third article”.

Claim 6
“in response to a third user input on the visual object being identified: scrolling from the third content to the second content; and displaying the second content” Poulos [0128] discloses “a scrollbar may be presented adjacent
to all regions as shown in FIG. 6 so that scrolling scrolls all of the content on the virtual content reader”.

Claim 7
“identifying importance of at least some contents of the plurality of contents; and based on the importance of the at least some contents of the plurality of contents, adjusting a scroll speed for searching the plurality of contents” Poulos [0005] discloses “the HMD can prioritize content or provide visual indications of content that is determined to correlate to the end user’s content preferences”.

Claim 10
“wherein the first content or the second content comprises a multimedia content” Poulos [0029] discloses “[t]he content may comprise text, images, and/or video associated with web-based resources such as a webpage, electronic book, or electronic magazine”.

Claims 11 & 13
Claim 11 and 13 are rejected for the similar rationale given for claims 1 and 3 respectively.

7.	Claims 4 and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Ferren et al. (US 2013/0346144), hereinafter Ferren, in view of Poulos et al. (US 2015/0331240), hereinafter Poulos, and Brown et al. (US 2018/0091728), hereinafter Brown, and further in view of Johns et al. (US 2009/0327939), hereinafter Johns.
Claim 4
“wherein identifying the information related to the first content and the second content comprises: identifying meta information of the first content or the second content; and identifying the information related to the first content and the second content based on the identified meta information” Johns abstract discloses “a first content level corresponding to a first metadata value associated with the content instances…. a second content level corresponding to a second metadata value associated with the content instances”.

Poulos, Ferren, and Johns disclose analogous art. However, Poulos does not spell out the “meta information” as recited above. It is disclosed in Johns. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Johns into Poulos to enhance its providing relevant information functions.
Claim 14
Claim 14 is rejected for the similar rationale given for claim 4.

8.	Claims 8 and 9 are rejected under 35 U.S.C. §103 as being unpatentable over Ferren et al. (US 2013/0346144), hereinafter Ferren, in view of Poulos et al. (US 2015/0331240), hereinafter Poulos, and Brown et al. (US 2018/0091728), hereinafter Brown, and further in view of Bulusu et al. (US 10,866,719), hereinafter Bulusu.
Claim 8
“wherein adjusting the scroll speed for searching the plurality of contents based on the importance of the at least some contents of the plurality of contents comprises: identifying that the importance of the at least some contents of the plurality of contents is high; and setting a scroll speed of an area comprising the contents of high importance to be slow” Bulusu col.2 lines 56-60 discloses “determine an importance score for content in addition to, or instead of, a relevance metric to determine auto-scroll functionality. Importance scores may be indicative of an information content or information content density of content” and Bulusu col.12 lines 44-49 further discloses “if first content is highly relevant, as indicated by a relevance value, and/or highly importance as indicated by an importance value, the scroll speed for the first content may be lower than a scroll speed when second content that is less relevant and/or importance is presented”.

Poulos, Ferren, and Bulusu disclose analogous art. However, Poulos does not spell out the “scroll speed… based on importance” as recited above. It is disclosed in Bulusu. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Bulusu into Poulos to enhance its scroll speed setting functions.

Claim 9
“wherein the user input comprises at least one of a swipe up/down input, a touch and drag input, a voice input, a gesture input, a contactless scroll input, a scroll input through a pen, and an input through user's pupils” Bulusu col.2 lines 24-30 discloses “a user may swipe or perform another gesture or otherwise manually interact with a touchscreen of an electronic device to consume content in a content feed”.

Response to Arguments
9.	Applicant's arguments filed January 12th 2022 have been fully considered but they are not persuasive.
	Applicant argues that the cited prior art references do not teach or suggest the newly amended features of independent claims 1 and 11. Accordingly, a newly cited prior art reference, Brown et al., is applied in the present Office action.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175